12-3670
    Roig v. Holder
                                                                                   BIA
                                                                              Straus, IJ
                                                                          A018 607 424
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the 17th
    day of September, two thousand fourteen.

    PRESENT:
              ROBERT D. SACK,
              GERARD E. LYNCH,
                   Circuit Judges,
              VERNON S. BRODERICK,
                   District Judge.*
    ______________________________________

    PEDRO RAFAEL ROIG, AKA PETER ROIG,
              Petitioner,

                         v.                                 12-3670

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
              Respondent.
    ______________________________________

    FOR PETITIONER:                    Steven Wizner, Supervising Attorney;
                                       Diana R. Blank, Of Counsel; Emily Rock
                                       and Alaina Varvaloucas, Law Student
                                       Interns; Jerome N. Frank Legal Services
                                       Organization, New Haven, Connecticut.

                     *
              Judge Vernon S. Broderick, of the United States District
        Court for the Southern District of New York, sitting by
        designation.
FOR RESPONDENT:          Stuart F. Delery, Assistant Attorney
                         General; Eric W. Marsteller, Senior
                         Litigation Counsel; Jane T. Schaffner,
                         Trial Attorney, Office of Immigration
                         Litigation, Civil Division, United
                         States Department of Justice,
                         Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

     Pedro Rafael Roig, also known as Peter Roig, a native and

citizen of Cuba, seeks review of an August 16, 2012, decision of

the BIA affirming the February 16, 2012, decision by an

Immigration Judge (“IJ”) denying deferral of removal under the

Convention Against Torture (“CAT”).   We assume the parties’

familiarity with the underlying facts and procedural history of

the case.

     We generally lack jurisdiction to review the removal order

of an alien who, like Roig, was found removable by reason of

having committed an aggravated felony.    8 U.S.C.

§§ 1227(a)(2)(A)(iii); 1252(a)(2)(C).    To the extent our

jurisdiction to review the denial of deferral of removal under

the CAT is unresolved, see De La Rosa v. Holder, 598 F.3d 103,

107 (2d Cir. 2010), we may assume jurisdiction and deny a

petition on the merits where, as here, the agency denied

petitioner’s claim and his underlying challenges to that decision


                               2
are without merit.    Abimbola v. Ashcroft, 378 F.3d 173, 180 (2d

Cir. 2004).

     Contrary to Roig’s argument, the IJ explicitly considered

the separate and cumulative effect of Roig’s personal

circumstances on the likelihood that he will be arrested and

tortured in Cuba.    The IJ considered whether Cuban authorities

were likely to arrest Roig because of his homosexuality,

disabilities, or criminal history.   The IJ also considered Roig’s

claim that guards and other prisoners would target him based on

sexual orientation and pleas for scarce medical resources. The IJ

did so without conflating those claims with Roig’s separate

argument that a lack of medical care might amount to torture.

     In assessing those claims, the IJ reasonably found the

likelihood of his arrest to be speculative.   The evidence

provided by an academic expert witness regarding the treatment of

gay men in Cuba was outdated, from the 1960s and 1970s.    The

witness also testified to anecdotal evidence of recent arrests of

homosexual men, and Roig corroborated that testimony with

articles indicating that Cuban police continued to fine men who

congregated in alleged “homosexual meetings,” or who engaged in

public demonstrations.   The IJ, however, reasonably found it

speculative that Roig would be arrested because these arrests

were isolated.   The record contained evidence, on which the IJ

was entitled to rely, that the Cuban government has become less


                                 3
intolerant of homosexuals, including evidence that former

President Fidel Castro publicly accepted responsibility for past

mistreatment of gay men; that the Cuban legislature passed and

has begun developing laws assuring equal rights for homosexuals

and has committed Cuba as a signatory to the United Nations

Declaration on Sexual Orientation and Gender Identity; and that

Castro’s daughter leads a movement promoting gay rights, which

has included the celebration of an International Day Against

Homophobia in Havana.   We need not, and do not, conclude that

Cuba fully respects the equal rights of sexual minorities; we

hold only that the agency’s conclusion that it is not more likely

than not that Roig will be arrested on the basis of sexuality is

supported by substantial evidence in the record, the weight of

which is for the agency to determine.   See Jian Xing Huang v.

U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (per curiam) (holding

that a fear is merely speculative and not objectively reasonable

absent support in the record).

     Similarly, the IJ reasonably found that Roig’s fear of being

arrested for social dangerousness due to his criminal history,

lack of family ties, and inability to work were unsupported by

the record.   Cuban law permits the preemptive detention of

individuals deemed likely to commit a crime - so-called “socially

dangerous” individuals - and has enforced it against political

dissidents and individuals who work in the private sector.


                                 4
However, Roig testified that he was not politically active in the

United States, and the IJ reasonably found speculative Roig’s

assertion that he would be unable to find employment with the

Cuban government based on his physical disability.   And there is

no evidence in the record that people with disabilities are

routinely arrested as “socially dangerous.”1

     Finally, as we read the record, the IJ did not fail to

understand that Roig’s claim was based on a combination of

factors.   In evaluating the claim, the agency necessarily

considered the likelihood that each of the factors relied on

would lead to Roig’s arrest, and concluded that none of them,

individually or in combination, made it more likely than not that

Roig would be arrested, and therefore exposed to prison

mistreatment that allegedly could be considered tantamount to

torture.


       1
        Roig also offered testimony that many individuals
  deported to Cuba after coming to the United States in the
  Mariel boatlift were imprisoned in Cuba upon arrival.
  See Matter of Barrera, 19 I. & N. Dec. 837 (B.I.A. 1989).
  The IJ declined to rely on this testimony to find that
  Roig would be interrogated, screened and subject to
  imprisonment based on his criminal history in the United
  States, noting the absence of any evidence in the record
  that this practice continued in the present. That
  factual finding was not unreasonable. We note, however,
  that Cuba is apparently not accepting deportees from the
  United States at this time. We cannot predict whether
  such practices will be adopted in the future if and when
  Cuba resumes accepting deportees. We express no view as
  to whether Roig would be able to reopen his case before
  the agency based on evidence regarding the prevailing
  circumstances when his removal becomes possible. See 8
  C.F.R. §§ 1003.2(c)(3)(ii), 1003.23(b)(4)(i).
                                5
     Because Roig’s claim was predicated on his likely arrest

once returned to Cuba, and because the IJ reasonably found that

the evidence did not demonstrate that he would likely be

detained, we need not address the remainder of Roig’s arguments.

      For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the stay of removal

that the Court previously granted is VACATED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                6